Citation Nr: 0412540	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  97-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for skin disability, 
claimed as secondary to mustard gas exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1946 to 
October 1947.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a rating decision of the RO.  

The veteran's claim was remanded to the RO in March 1999 for 
additional development and adjudication.  It was returned to 
the Board in March 2004.  



REMAND

The veteran essentially contends that his claimed skin 
condition is due to mustard gas exposure in service.  

The Board notes that the veteran was afforded a VA 
examination in September 1995.  The examiner clearly 
indicated that there were no records available for review.  

Based on the veteran's history, the examiner diagnosed 
poikiloderma and opined that it was probably due to mustard 
gas exposure.  The examining physician did not discuss 
differential diagnoses or his rationale for concluding that 
the veteran's claimed skin condition was related to mustard 
gas exposure as opposed to other possible causes.  

The Board also observes that the March 1999 remand directed 
the RO to obtain an advisory opinion from the Under Secretary 
for Benefits as to whether the veteran was exposed to mustard 
gas in service.  Such opinion has not been obtained.  

The Board is obligated by law to ensure that RO's comply with 
its directives.  Where the remand orders of the Board are not 
carried out, the Board errs as a matter of law when it fails 
to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, these matter are remanded for the following 
actions:

1.  The RO should take appropriate steps 
to send the veteran a letter with respect 
to the issue on appeal that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a).  The veteran should 
be informed that any evidence and 
information submitted in response to the 
letter must be received in the 
appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform him and his 
representative, and request them to 
provide such evidence.  

3.  The RO should take the appropriate 
steps to obtain from the Under Secretary 
for Benefits an advisory opinion as to 
whether the veteran was exposed to 
mustard gas in service.  

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of any 
currently present skin condition.  The 
veteran should be properly notified of 
the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited.  All current manifestations of 
any skin disorder should be identified, 
and differential diagnoses should be 
discussed.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently present 
skin disability was caused by mustard gas 
exposure in service or is otherwise 
etiologically related to the veteran's 
active military service.  The rationale 
for all opinions expressed must be 
clearly set forth by the examiner in the 
examination report.  

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  Then the RO should readjudicate the 
issue of entitlement to service 
connection for a skin disorder.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




